File No. 812-13486 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Amended and Restated Application for an order under Section 6(c) of the Investment Company Act of 1940, as amended (“1940 Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d), and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Section 12(d)(1)(J) granting an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act, and under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Section 17(a)(1) and 17(a)(2) of the 1940 Act. In the Matter of Exchange Traded Spreads Trust ETSpreads, LLC ALPS Distributors, Inc. PLEASE SEND ALL COMMUNICATIONS, NOTICE, AND ORDER TO: Stephen C. Rogers ETSpreads, LLC 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 WITH A COPY TO: James M. Cain, Esq. Sutherland Asbill & Brennan LLP 700 Sixth Street, NW., Suite 700 Washington, D.C. 20001-3980 As filed with the Securities and Exchange Commission on January 9, 2013. TABLE OF CONTENTS Page I. INTRODUCTON 1 A. Summary of Application 1 B. Precedent for Requested Relief 3 II. APPLICANTS 3 A. The Trust 3 B. The Adviser 4 C. The Distributor 4 III. APPLICANTS’ PROPOSAL 4 A. Operational Structure of the Funds 4 1. Capital Structure and Voting Rights; Book Entry 4 2. Investment Objective(s) and Principal Investment Strategies 5 3. Listing Market 7 B. Purchases and Redemptions of Creation Units 8 1. Generally 8 2. Placement of Orders to Purchase Creation Units 10 3. Timing and Transmission of Purchase Orders 12 4. Placement of Orders to Redeem Creation Units 13 C. Dividends, Distributions and Taxes 14 D. Shareholder Transaction Expenses; Operational Fees and Expenses 14 1. Transaction Fees 14 2. Other Expenses 15 E. Dividend Reinvestment Service 16 F. Disclosure Documents 16 i TABLE OF CONTENTS continued Page G. Sales and Marketing 17 H. Availability of Information 17 I. Investing Funds 18 1. Overview of Investing Funds 18 2. Fees/Expenses Associated with Investments in Funds 18 IV. SUPPORT FOR THE RELIEF REQUESTED 19 A. Support for Relief Requested Pursuant to Section 6(c) of the 1940 Act 19 B. Support for Relief Requested Pursuant to Section 12(d)(1)(J) of the 1940 Act 20 C. Support for Relief Requested Pursuant to Section 17(b) of the 1940 Act 20 D. The Product Does Not Raise Concerns 21 1. Structure and Operation of the Trust and the Funds Compared to Index ETFs 21 2. Investor Uses and Benefits of Products 22 3. The Commission Should Grant the Exemptive Relief Requested 24 V. REQUEST FOR EXEMPTIVE RELIEF AND LEGAL ANALYSIS 24 A. Sections 2(a)(32) and 5(a)(1) of the 1940 Act 24 B. Section 22(d) of the 1940 Act and Rule 22c-1 under the 1940 Act 25 C. Section 22(e) of the 1940 Act 27 D. Section 12(d)(1) of the 1940 Act 29 E. Sections 17(a)(1) and 17(a)(2) of the 1940 Act 32 1. Affiliates: Other than Investing Funds 32 2. Affiliates: Investing Funds 35 VI. EXPRESSED CONDITIONS TO THIS APPLICATION 36 A. Actively Managed Exchange-Traded Fund Relief 36 ii TABLE OF CONTENTS continued Page B. Section 12(d)(1) Relief 37 VII. PROCEDURAL MATTERS, CONCLUSIONS AND SIGNATURES 41 AUTHORIZATION 42 VERIFICATION 45 iii UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of: Exchange Traded Spreads Trust ETSpreads, LLC 44 Montgomery Street, Suite 2100 San Francisco, California 94104 ALPS Distributors, Inc. 1290 Broadway, Suite 1100
